PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/321,855
Filing Date: 23 Dec 2016
Appellant(s): SCHNEIDER, Jörg



__________________
Arthur M. Reginelli
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 November 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 18 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of the Rejection 
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
This application currently names joint Inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the Inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Laupie, US 2011/0005955 (“Laupie”) in view of Oda et al., US 2011/0257337 (“Oda”).
Regarding claims 17, 19, and 20-22, Laupie discloses a packaging system comprising a plurality of adjacent bottles wherein a given bottle is adhesive bonded to at least two neighboring bottles via a hot melt adhesive [abstract, 0001, 0007, 0009, 0033-0035, 0038, claims 1 and 2, Figs. 3 and 4].  The packaging system prevents any movement of the bottles relative to one another and thereby allows the packaging system to more easily resist mechanical solicitations which may occur during handling or transportation [abstract, 0007, 0008, 0034-0036, Figs. 1-3].  The bottles may comprise mineral water and may be formed from PET [0016].
Laupie silent regarding the packaging system comprising the adhesive composition recited in claim 17.
Oda discloses a hot melt adhesive which can be easily applied at low temperatures and exhibits a long open time and high holding power [abstract, 0017].  The adhesive has the following composition [0128-0131]:

i) 	100 pbw of a block copolymer composition
ii) 	50 to 400 pbw of a tackifying resin 
iii)	10 to 350 pbw of a softening agent (i.e. a plasticizer)
iv)	10 pbw or less of an antioxidant.


Laupie and Oda are both directed towards hot melt adhesive applications. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the hot melt adhesive taught by Oda in the packaging system of Laupie in order to take advantage of the adhesive’s easily application at low temperatures, long open time, and high holding power.
The packaging system that would have been produced from the obvious modification of Laupie with the teachings of Oda would have comprised at least two PET water bottles which are detachably affixed to at least one other package by an adhesive composition as recited in claim 17.  The adhesive composition would have comprised a copolymer composition comprising a first and second styrene block copolymer which differ from each other in their styrene content which would have read on the polymer component (i) recited in claim 17. The adhesive composition would have also comprised a tackifying component, a plasticizer, and a stabilizer which would have respectively read on components (ii), (iii), and (iv) recited in claim 17. The proportions of each of the components in the adhesive composition would have overlapped or 
While modified Laupie is silent regarding the adhesion provided by the adhesive, it is noted that the adhesive taught by Oda is identical to or substantially identical to the adhesive claimed and disclosed by Appellant in terms of the proportions and species of each of the components in the adhesive. As is established in MPEP 2112 II, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Appellant discloses and/or claims are necessarily present. 
Additionally, MPEP 2112 V establishes that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the packaging system of modified Laupie would have met the adhesion limitation of claim 17.

Claims 23-37 are rejected under 35 U.S.C. 103 as being unpatentable over Laupie in view of Oda as applied to claims 17, 19, 20, and 21 above, and further in view of DuBois, US 2005/0187343 (“DuBois”). Nahlovsky et al., US 4,985,094 (“Nahlovsky”) is relied upon as an evidentiary reference for claims 23, 24, and 26-37.
Regarding claims 23, 24, and 30, as is described above, the packaging system of Laupie meets the limitations of claims 17, 20, and 21.  Additionally, as noted above, Oda also teaches that the block copolymers of the adhesive comprise polystyrene end blocks. 
Modified Laupie is silent regarding the adhesive of the packaging system comprising a polymer including units deriving from the polymerization of an alpha-alkyl styrene.
DuBois discloses a hot melt adhesive composition comprising block copolymer polymeric component wherein the block copolymer comprises polystyrene end blocks [abstract, 0001, 0012-0021].  DuBois teaches incorporating from 0 to 3 pbw of a stabilizing agent such an endblock compatible resin like ENDEX 160 in order to protect the adhesive from degradation induced by heat, light, processing or during storage [0017, 0044, 0046].
Modified Laupie and DuBois are both directed towards adhesive compositions comprising a block copolymer comprising polystyrene end blocks.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated from 0 to 3 pbw of ENDEX 160 to the adhesive composition of the packaging system of modified Laupie as taught by DuBois order to 
The adhesive composition in the packaging system of modified Laupie would have comprised from 0 to 3pbw of Endex 160. Nahlovsky provides evidence that Endex 160 is a derived from the polymerization of alpha-methylstyrene (col. 3 lines 454-50). As such, the packaging system would have read on the limitations claims 23, 24, and 30.
Regarding claim 25, as is noted above, Oda teaches that the copolymer first block copolymer A may be a styrene-butadiene-styrene block copolymer having a styrene content of at least 41wt%.  Taking into consideration the weight percentage of styrene (i.e. at least 41wt%) and the weight percentage of butadiene (i.e. at most 59 wt%) and the molecular masses of both monomers species, the Examiner calculates that the first block copolymer A comprises at least about 31.2 mol% of styrene.  As such, Oda teaches a molar styrene content of the first block copolymer that overlaps, and therefore renders obvious, the claimed range.    
Regarding claim 26, 
Regarding claims 27 and 28, the proportions of first block copolymer component A and second block copolymer component B in the adhesive composition in the packaging system of modified Laupie would have encompassed the proportions recited in claims 27 and 28.
Regarding claim 29, Oda teaches that the total aromatic vinyl monomer unit (i.e. styrene units) content of the adhesive is between 20 and 70wt% which overlaps, and therefore renders obvious, the claimed styrene content range [0109].
Regarding claims 31 and 32 Oda teaches that the first block copolymer A may be a polystyrene-polybutadiene-polystyrene as recited in claim 32 [0029, 0031, 0086, 0091, 0093]. Oda also teaches that the second block copolymer B may be block copolymer comprising a polystyrene block and a hydrogenated butadiene block [0029, 0031, 0088, 0091, 0093] which reads on the hydrogenated-block-polybutadiene-block-polystyrene recited in claim 32.
Regarding claim 33, Oda teaches that the tackifying resin in the adhesive may be a modified rosin [0129].
Regarding claim 34, Oda teaches that the softening agent (i.e. plasticizer) in the adhesive may be a paraffinic oil [0130].
Regarding claims 35 and 36, Oda teaches that the antioxidant (i.e. stabilizer) in the adhesive may be pentaerythritol tetrakis[3-(3,5-di-tert-butyl-4-hydroxyphenyl)proprionate] [0131] which reads on the claimed sterically hindered phenolic antioxidant of claim 35 and the stabilizer of claim 36.
Regarding claim 37, Laupie teaches applying the adhesive as a hot melt [0009, 0038, claim 2].

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Laupie in view of Oda and Cawston et al., US 4,735,169 (“Cawston”).
Regarding claims 17-22, is described above, Laupie as modified with Oda teaches a packaging system which meets all the limitations of the claims. However, modified Laupie is silent regarding the degree of adhesion provided by the adhesive.
Cawston discloses an assembly for applying hot melt adhesives (abstract).  Cawston teaches that a desired bond strength can be achieved by varying the thickness of an adhesive strip (col. 7 lines 5-8).  
Modified Laupie and Cawston are both directed towards applications utilizing hot melt adhesives.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have varied the thickness of the adhesive applied to the packaging system of modified Laupie through routine experimentation as taught Cawston in order to arrive a desired degree of adhesion. Varying the thickness of the adhesive in modified Laupie through routine experimentation would have resulted in the same invention as claimed in claims 17-22.

Claims 23-37 are rejected under 35 U.S.C. 103 as being unpatentable over Laupie in view of Oda and Cawston as applied to claims 17, 19, 20, and 21 above, and further in view of DuBois, US 2005/0187343 (“DuBois”).  Nahlovsky is relied upon as an evidentiary reference for claims 23, 24, and 26-37.
Regarding claims 23, 24, and 30, as is described above, the packaging system of modified Laupie meets the limitations of claims 17, 19, 20, and 21.  Additionally, as 
Modified Laupie is silent regarding the adhesive of the packaging system comprising a polymer including units deriving from the polymerization of an alpha-alkyl styrene.
DuBois discloses a hot melt adhesive composition comprising block copolymer polymeric component wherein the block copolymer comprises polystyrene end blocks [abstract, 0001, 0012-0021].  DuBois teaches incorporating from 0 to 3 pbw of a stabilizing agent such an endblock compatible resin like ENDEX 160 in order to protect the adhesive from degradation induced by heat, light, processing or during storage [0017, 0044, 0046].
Modified Laupie and DuBois are both directed towards adhesive compositions comprising a block copolymer comprising polystyrene end blocks.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated from 0 to 3 pbw of ENDEX 160 to the adhesive composition of the packaging system of modified Laupie as taught by DuBois order to protect the adhesive from degradation induced by heat, light, processing or during storage. 
The adhesive composition in the packaging system of modified Laupie would have comprised from 0 to 3pbw of Endex 160. Nahlovsky provides evidence that Endex 160 is a derived from the polymerization of alpha-methylstyrene (col. 3 lines 454-50). As such, the packaging system would have read on the limitations claims 23, 24, and 30.
Regarding claim 25, as is noted above, Oda teaches that the copolymer first block copolymer A may be a styrene-butadiene-styrene block copolymer having a styrene content of at least 41wt%.  Taking into consideration the weight percentage of styrene (i.e. at least 41wt%) and the weight percentage of butadiene (i.e. at most 59 wt%) and the molecular masses of both monomers species, the Examiner calculates that the first block copolymer A comprises at least about 31.2 mol% of styrene.  As such, Oda teaches a molar styrene content of the first block copolymer that overlaps, and therefore renders obvious, the claimed range.    
Regarding claim 26, as is described above, the styrene content of the second block copolymer component B of the adhesive would have ranged from 10 to 35 wt%.  Taking into consideration the weight percentage of styrene (i.e. 10 to 35 wt%) and the weight percentage of butadiene (i.e. 65 to 90 wt%) and the molecular masses of both monomers species, the Examine calculates that the second block copolymer B comprises from about 6.8 to about 26.0 mol% of styrene.  As such, Oda teaches a molar styrene content of the second block copolymer that encompasses, and therefore renders obvious, the claimed range
Regarding claims 27 and 28, the proportions of first block copolymer component A and second block copolymer component B in the adhesive composition in the packaging system of modified Laupie would have encompassed the proportions recited in claims 27 and 28.
Regarding claim 29,
Regarding claims 31 and 32, Oda teaches that the first block copolymer A may be a polystyrene-polybutadiene-polystyrene as recited in claim 32 [0029, 0031, 0086, 0091, 0093]. Oda also teaches that the second block copolymer B may be block copolymer comprising a polystyrene block and a hydrogenated butadiene block [0029, 0031, 0088, 0091, 0093] which reads on the hydrogenated-block-polybutadiene-block-polystyrene recited in claim 32.
Regarding claim 33, Oda teaches that the tackifying resin in the adhesive may be a modified rosin [0129].
Regarding claim 34, Oda teaches that the softening agent (i.e. plasticizer) in the adhesive may be a paraffinic oil [0130].
Regarding claims 35 and 36, Oda teaches that the antioxidant (i.e. stabilizer) in the adhesive may be pentaerythritol tetrakis[3-(3,5-di-tert-butyl-4-hydroxyphenyl)proprionate] [0131] which reads on the claimed sterically hindered phenolic antioxidant of claim 35 and the stabilizer of claim 36.
Regarding claim 37, Laupie teaches applying the adhesive as a hot melt [0009, 0038, claim 2].

Claims 17, 19, 20, 21, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Zahn et al., US 2016/0159506 (“Zahn”) in view of Oda.  Alternatively, claims 17, 19, 20, 21, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Zahn in view of Oda and Cawston.
Regarding claims 17, 19, 20, 21, and 38-41, Zahn discloses a packaging system comprising a plurality of plastic bottles which are detachably affixed to each 
Zahn is silent regarding the packaging system comprising the adhesive composition recited in claim 17 and the degree of adhesion provided by the adhesive. 
Oda discloses a hot melt adhesive which can be easily applied at low temperatures and exhibits a long open time and high holding power [abstract, 0017].  The adhesive has the following composition 
i) 	100 pbw of a block copolymer composition
ii) 	167 pbw of a tackifying resin 
iii)	67 pbw of a softening agent (i.e. a plasticizer)
iv)	3 pbw or less of an antioxidant.

The block copolymer composition comprises from 36wt% a first block copolymer A and 64wt% of a second block copolymer B [abstract, 0011, 0174, 0181, Example 1, Tables 1-3]. The styrene content of first block copolymer A is 56% and styrene content of second block copolymer B is 18%.  As such, the styrene content between the two block copolymer differs as claimed.  The range of amounts of each of the components in the composition reads on the claimed ranges of amounts.  The adhesive exhibits an adhesion to plastic of 380 N/25 mm (i.e. 9.5 N/m) [0181, Table 3] which reads on the claimed adhesion. 
Zahn and Oda are both directed towards hot melt adhesive applications. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the hot melt adhesive composition taught by Oda in the packaging system of Zahn in order to take advantage of the adhesive’s easily application at low temperatures, long open time, and high holding power. The resulting 
As is noted above, the adhesive disclosed by Oda adheres to plastic with an adhesion which meets the limitations of the claims.  Alternatively and/or additionally, it is noted that the adhesive taught by Oda is identical to or substantially identical to the adhesive claimed and disclosed by Appellant in terms of the proportions and species of each of the components in the adhesive.  As is established in MPEP 2112 II, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Appellant discloses and/or claims are necessarily present. 
Additionally, MPEP 2112 V establishes that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie
Alternatively, Cawston discloses an assembly for applying hot melt adhesives (abstract).  Cawston teaches that a desired bond strength can be achieved by varying the thickness of an adhesive strip (col. 7 lines 5-8).  
Modified Zahn and Cawston are both directed towards applications utilizing hot melt adhesives. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have varied the thickness of the adhesive applied to the packaging system of modified Zahn through routine experimentation as taught Cawston in order to arrive a desired degree of adhesion. Varying the thickness of the adhesive in modified Zahn through routine experimentation would have resulted in the same invention as claimed in claims 17, 19, and 20.
Regarding claims 38-41, it is noted that MPEP 2111 establishes that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials and those that do not materially affect the basic and novel characteristic(s) of the claimed invention.  As such, in the absence of objective evidence that any additional components of the packaging system of modified Zahn would have materially affected the basic and novel characteristic(s) of the claimed invention, the Examiner reasonably interprets the packaging system of modified Zhan as consisting essentially of the bottles and adhesive.
Additionally and/or alternatively, since the packaging system disclosed by Zahn is not required to comprise a shrink sleeve or a cardboard overlap, it is reasonably interpreted as consisting essentially of the bottles and the adhesive as recited in claims 38-41.  

(3) Response to Argument
On pages 7-9 of the appeal brief Appellant asserts that since Oda recites that the disclosed hot melt adhesive exhibit “excellent tackiness or holding power after adhesion”, one of ordinary skill in the art would not have had a reasonable expectation of success using the adhesive to produce the releasably attaching feature of the package of Laupie. However, Oda’s recitation of “excellent tackiness or holding power” is unquantified and does not reasonably indicate or suggest that using the disclosed adhesive composition in the invention of Laupie would prevent a user from being able to separate the bottles. On the contrary, at paragraph 0081 Oda teaches using the adhesive in adhesive tapes and label applications which are generally understood as requiring the adhesive to be released from either another layer (either another layer of tape in a roll tape or a release layer in an adhesive label) in order to be employed. As such, one of ordinary skill in the art would interpret the teachings of Oda as indicating that the adhesive may be releasable.  
Additionally, Oda presents examples of the adhesive composition having peeling force of 400 N/m or less (i.e. 10 N/25 mm or less)(0181, Table 3, Examples 1 -4) which meets the adhesion limitation of Appellant’s claims and which one of ordinary skill in the art would appreciate as being separable. Furthermore, the Examiner contends that given that the peeling force of the adhesive of Oda is measured in N/m, one of ordinary skill in the art would have understood that a desired degree of adhesion can be arrived at merely by increasing or decreasing the amount of adhesive applied.  Similarly, Cawston teaches that in the packaging arts it was known that a desired bond strength can be achieved by varying the thickness of a hot melt adhesive strip. As such, the 
On pages 10 and 11 of the appeal brief Appellant asserts that in light of the Oda’s disclosure of an adhesive having “excellent tackiness or holding power after adhesion” one of ordinary skill in the art would not have turned to Oda as the adhesive of the packaging of Zahn which is required to be separable. However, the instantly pending grounds of rejection based on Zahn in view of Oda are predicated on the adhesive presented in Oda’s Example 1. The adhesive of Example 1 exhibits an adhesion to plastic of 380 N/m or 9.5 N/25mm which meets the adhesion limitation of Appellant’s claims and which one of ordinary skill in the art would appreciate as being separable. As such, contrary to Appellant’s assertion, one of ordinary skill in the art would have understood that Oda teaches an adhesive which would readily function in an application requiring separability.    
Additionally, Cawston teaches that it was known that in the packaging arts a desired bond strength can be achieved by varying the thickness of an adhesive strip.  As such, the Examiner contends that it is evident that one of ordinary skill in the art would have appreciated that a desired degree of adhesion can be arrived at merely by varying the amount of hot melt adhesive applied. For these reasons Appellant’s argument is not found persuasive.
On page 11 of the appeal brief Appellant asserts that one of ordinary skill in the art would not have relied on Oda for modifying Zahn because the particular applications 
On page 11 of the appeal brief Appellant asserts that Cawston teaches a hot melt adhesive that sets relatively quickly and therefore does not disclose a separable adhesive. Appellant therefore concludes that Cawston does not cure the defects of Zahn modified with Oda. However, Appellant argument does not address the instantly pending grounds of rejection. Cawston is relied upon to teach that a desired bond strength can be achieved by varying the thickness of a strip of hot melt adhesive (col. 7 lines 5-8). As such, given the teaching of Cawston, one of ordinary skill in the art would have readily appreciated that a hot melt adhesive strip can be made to have the desired adhesive strength and thus made to be “separable” by adjusting the thickness of the applied adhesive. Merely pointing out that Cawston teaches a hot melt adhesive that sets relatively quick does not rebut the grounds of rejection that rely on Cawston.
On page 12 of the appeal brief Appellant asserts that the difference between the adhesive applications of DuBois and Laupie would lead to a lack of predictable results 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/LEE E SANDERSON/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        


Conferees:
/AARON AUSTIN/Supervisory Patent Examiner, Art Unit 1782                                                                                                                                                                                                
/Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.